DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2022 is partially in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being partially considered by the examiner.

Objection/s to the Specification
The title of the invention, “LIGHT SOURCE UNIT AND PROJECTOR,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 6 is objected to because of the following informalities: “a first wavelength range” on line 6.  It appears that “the first wavelength range” is intended.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, 11-14, 9, 15, and 16, respectively, of U.S. Patent No. US 11,275,297 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims contain all claimed limitations found in pending claims 1-13 as followed:
Application 17/592,999
Patent US 11,275,297 B2
1. A light source unit comprising: a luminescent plate configured to be excited by light in a first wavelength range to emit light in a second wavelength range; a dichroic filter provided on one surface side of the luminescent plate; a first light source that is configured to emit light in the first wavelength range to the surface of the dichroic filter opposite to the luminescent plate side; and a second light source that is arranged at a position different from the first light source and emits the light in the first wavelength range to the surface of the dichroic filter opposite to the luminescent plate side, wherein the first light source is arranged so as to emit the light in the first wavelength range to the dichroic filter at a first incident angle such that a reflectance of the light in the first wavelength range is larger than a transmittance of the light in the first wavelength range, and 
wherein the second light source is arranged so as to emit the light in the first wavelength range to the dichroic filter at a second incident angle such that a transmittance of the light in the first wavelength range is larger than a reflectance of the light in the first wavelength range.
1. A light source unit comprising: a first light source that is configured to emit light in a first wavelength range; a second light source that is arranged at a position different from the first light source emits the light in the first wavelength range; a luminescent plate configured to be excited by the light in the first wavelength range to emit light in a second wavelength range; and a dichroic filter provided on one surface side of the luminescent plate, wherein the first light source is provided so that the light in the first wavelength range emitted from the first light source is incident on the surface of the dichroic filter opposite to the luminescent plate side at a first incident angle, wherein the second light source is provided so that the light in the first wavelength range emitted from the second light source is incident on the surface of the dichroic filter at opposite to the luminescent plate side at a second incident angle, and wherein the dichroic filter is configured so that when the light in the first wavelength range emitted from the first light source is incident on the surface opposite to the luminescent plate side at the first incident angle, the reflectance of the light in the first wavelength range is larger than the transmittance, whereas the dichroic filter is configured so that when the light in the first wavelength range emitted from the second light source is incident on the surface opposite to the luminescent plate side at the second incident angle, the transmittance of the light in the first wavelength range is larger than the reflectance.
2. The light source unit according to claim 1, comprising: a polarization beam splitter configured to reflect or transmit the light in the first wavelength range in a first polarization direction emitted from the first light source to the dichroic filter and to transmit or reflect the light in the first wavelength in a second polarization that differs in phase 90 degrees from the first polarization direction; and a quarter wave plate disposed between the polarization beam splitter and the dichroic filter.
2. The light source unit according to claim 1, comprising: a polarization beam splitter configured to reflect or transmit the light in the first wavelength range in a first polarization direction emitted from the first light source to the dichroic filter and to transmit or reflect the light in the first wavelength in a second polarization that differs in phase 90 degrees from the first polarization direction; and a quarter wave plate disposed between the polarization beam splitter and the dichroic filter.
3. The light source unit according to claim 2, wherein the quarter wave plate is formed on the dichroic filter.
4. The light source unit according to claim 3, wherein the quarter wave plate is formed on the dichroic filter.
4. The light source unit according to claim 2, comprising: a third light source configured to emit light in a third wavelength range that differs from wavelength ranges of the light in the first wavelength range and the light in the second wavelength range.
5. The light source unit according to claim 2, comprising: a third light source configured to emit light in a third wavelength range that differs from wavelength ranges of the light in the first wavelength range and the light in the second wavelength range.
5. The light source unit according to claim 4, comprising: a dichroic mirror configured to transmit or reflect the light in the first wavelength range and the light in the second wavelength range emitted from the polarization beam splitter and to reflect or transmit the light in the third wavelength range emitted from the third light source.
6. The light source unit according to claim 5, comprising: a dichroic mirror configured to transmit or reflect the light in the first wavelength range and the light in the second wavelength range emitted from the polarization beam splitter and to reflect or transmit the light in the third wavelength range emitted from the third light source.
6. The light source unit according to claim 1, wherein the dichroic filter is formed so that when an incident angle of the light in the first wavelength range falls within the first incident angle, a cuton wavelength of a transmission characteristic is situated on a long wavelength side of the light in a first wavelength range, whereas when an incident angle of the light in the first wavelength range falls within the second incident angle that is greater than the first incident angle, the cuton wavelength is situated on a short wavelength side of the light in the first wavelength range.
7. The light source unit according to claim 2, wherein the dichroic filter is formed so that when an incident angle of the light in the first wavelength range falls within the first incident angle, a cuton wavelength of a transmission characteristic is situated on a long wavelength side of the light in the first wavelength range, whereas when an incident angle of the light in the first wavelength range falls within the second incident angle that is greater than the first incident angle, the cuton wavelength is situated on a short wavelength side of the light in the first wavelength range.
7. The light source unit according to claim 1, wherein the second light source is provided so that at least a part of the light in the first wavelength range emitted from the second light source transmits the dichroic filter and arrives at the luminescent plate.
11. The light source unit according to claim 1, wherein the second light source is provided so that at least a part of the light in the first wavelength range emitted from the second light source passes through the dichroic filter and arrives the luminescent plate.
8. The light source unit according to claim 1, wherein the first light source is provided so that a portion of the light in the first wavelength range emitted from the first light source that is reflected by the dichroic filter is directed toward a collective lens, and wherein the second light source is provided so that the light in the first wavelength range emitted from the second light source arrives at the luminescent plate, and the light in the second wavelength range emitted by the excitation of the luminescent plate is directed toward the collective lens.
12. The light source unit according to claim 11, wherein the first light source is provided so that a portion of the light in the first wavelength range emitted from the first light source that is reflected by the dichroic filter directs toward a collective lens, and wherein the second light source is provided so that the light in the first wavelength range emitted from the second light source arrives the luminescent plate, and the light in the second wavelength range emitted by exciting the luminescent plate is directed toward the collective lens.
9. The light source unit according to claim 1, wherein the second light source is provided side by side with the first light source, and wherein the light in the first wavelength range emitted from the second light source arrives at the dichroic filter by way of a same optical member as an optical member by which the light in the first wavelength range emitted from the first light source arrives at the dichroic filter.
13. The light source unit according to claim 1, wherein the second light source is provided side by side with the first light source, and wherein the light in the first wavelength range emitted from the second light source arrives at the dichroic filter by way of a same optical member as an optical member by which the light in the first wavelength range emitted from the first light source arrives at the dichroic filter.
10. The light source unit according to claim 1, wherein the light in the first wavelength range emitted from the second light source arrives at the dichroic filter by way of a smaller number of optical members than a number of optical members by way of which the light in the first wavelength range emitted from the first light source arrives at the dichroic filter.
14. The light source unit according to claim 1, wherein the light in the first wavelength range emitted from the second light source arrives at the dichroic filter by way of a smaller number of optical members than a number of optical members by way of which the light in the first wavelength range emitted from the first light source arrives at the dichroic filter.
11. The light source unit according to claim 2, wherein the light in the first wavelength range emitted from the second light source arrives at the dichroic filter by way of a smaller number of optical members than a number of optical members by way of which the light in the first wavelength range emitted from the first light source arrives at the dichroic filter.
9. The light source unit according to claim 2, wherein the light in the first wavelength range emitted from the second light source arrives at the dichroic filter by way of a smaller number of optical members than a number of optical members by way of which the light in the first wavelength range emitted from the first light source arrives at the dichroic filter.
12. The light source unit according to claim 1, wherein the first light source and the second light source are a blue laser diode that emits light in a blue wavelength range as the light in the first wavelength range.
15. The light source unit according to claim 1, wherein the first light source and the second light source are a blue laser diode that emits light in a blue wavelength range as the light in the first wavelength range.
13. A projector comprising: the light source according to claim 1; a display device on to which light source light from the light source unit is shined to form image light; a projection-side optical system configured to project the image light emitted from the display device on to a screen; and a control unit configured to control the display device and the light source unit.
16. A projector comprising: the light source according to claim 1; a display device on to which light source light from the light source unit is shined to form image light; a projection-side optical system configured to project the image light emitted from the display device on to a screen; and a control unit configured to control the display device and the light source unit.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art references Okuda (US 20170347075 A1) and Kimoto (US 20110242496 A1) do not teach, by themselves or in combination with one another, “wherein the dichroic filter is configured so that when the light in the first wavelength range emitted from the first light source is incident on the surface opposite to the luminescent plate side at the first incident angle, the reflectance of the light in the first wavelength range is larger than the transmittance, whereas the dichroic filter is configured so that when the light in the first wavelength range emitted from the second light source is incident on the surface opposite to the. luminescent plate side at the second incident angle, the transmittance of the light in the first wavelength range is larger than the reflectance” (Claim 1).  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 1 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claims 2-13 depend, directly or indirectly, on claim 1; hence they are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882